tcmemo_2008_173 united_states tax_court charles m williams petitioner v commissioner of internal revenue respondent docket no 3890-07l filed date charles m williams pro_se terry serena for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and for imposition of sanc- tions under section respondent’s motion we shall grant 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure respondent’s motion insofar as it seeks summary_judgment for respondent background the record establishes and or the parties do not dispute the following petitioner’s address shown in the petition in this case was in mansfield ohio on date petitioner and his spouse catherine williams ms williams filed a federal_income_tax tax_return return for their taxable_year return in that return petitioner showed total_tax of dollar_figure and tax due of dollar_figure when petitioner filed his return he did not pay the tax due shown in that return on date respondent assessed the total_tax shown in petitioner’s return additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law of dollar_figure for his taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability 2ms williams is not a petitioner in the instant case hereinafter we shall refer only to petitioner on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability on date petitioner filed a return for his taxable_year return in that return petitioner showed total_tax of dollar_figure and tax due of that amount when petitioner filed hi sec_2001 return he did not pay the tax due shown in that return on date respondent assessed the total_tax shown in petitioner’ sec_2001 return additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and interest as provided by law of dollar_figure for his taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity on date petitioner filed a return for his taxable_year return in that return petitioner showed total_tax of dollar_figure and tax due of dollar_figure when peti- tioner filed his return he did not pay the tax due shown in that return on date respondent assessed the total_tax shown in petitioner’s return additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law of dollar_figure for his taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity on date petitioner filed a return for his taxable_year return in that return petitioner showed total_tax of dollar_figure and tax due of that amount when petitioner filed his return he did not pay the tax due shown in that return on date respondent assessed the total_tax shown in petitioner’s return additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law of dollar_figure for his taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity petitioner timely filed a return for his taxable_year return in that return petitioner showed total_tax of dollar_figure and tax due of dollar_figure when petitioner filed his return he did not pay the tax due shown in that return on date respondent assessed the total_tax shown in petitioner’s return and an addition_to_tax under sec_6654 of dollar_figure we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioner’s unpaid liability petitioner’s unpaid liability petitioner’ sec_3the record does not contain the page of petitioner’s return that shows the amount of tax due however form_4340 certificate of assessments payments and other specified matters form for petitioner’s taxable_year indicates that dollar_figure of the total_tax shown in that return had been withheld thus the amount of petitioner’s tax for that year shown due in petitioner’s return was dollar_figure unpaid liability petitioner’s unpaid liability and petitioner’s unpaid liability we shall refer collectively to those liabilities as petitioner’s unpaid liabilities for and on date petitioner timely submitted to respondent form request for a collection_due_process_hearing peti- tioner’s form with respect to the notice of tax_lien in that form petitioner indicated his disagreement with the notice of tax_lien and requested a hearing with respondent’s appeals_office appeals_office in petitioner’s form petitioner stated in pertinent part i request collection alternatives including oic and payment schedule petitioner’s form also contained certain statements contentions arguments and or requests that the court finds to be frivolous groundless and or irrelevant by letter dated date the appeals_office acknowledged receipt of petitioner’s form on or about date petitioner submitted to respondent form_656 offer_in_compromise form except for the names address and social_security numbers of petitioner and his spouse and the amount of their offer-in-compromise peti- 4in petitioner’s form petitioner also indicated his disagreement with a notice_of_levy seizure the record does not establish that respondent issued any such notice to peti- tioner tioner did not provide any of the information requested in form_656 on or about date petitioner also submitted to respondent form 433-a collection information statement for wage earners and self-employed individuals form 433-a except for the names address telephone number marital status and birth dates of petitioner and his spouse and the occupation and place of employment of petitioner petitioner did not provide any of the information requested in form 433-a petitioner attached to petitioner’s form_656 and peti- tioner’s form 433-a copies of petitioner’s statement of earnings and deductions for the weekly pay periods ended february through date form 433-a asked petitioner to list different types of assets that he owned petitioner did not list any such assets in that form in reviewing certain public records a settlement officer with the appeals_office who was assigned petitioner’s form settlement officer concluded that petitioner may have owned certain real_property and four automobiles 5in petitioner’s form 433-a petitioner indicated that his spouse was a home maker sic in petitioner’s form 433-a petitioner showed as his occupation painter - carpentar sic petitioner however attached to that form and petitioner’s form_656 a document in which he stated that he was no longer work- ing the settlement officer sent petitioner a letter dated date settlement officer’s date let- ter that letter stated in pertinent part i have scheduled a telephone conference call for you on date pincite a m cst i will promptly call your power_of_attorney at the date and time indi- cated above this call will be your primary opportu- nity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action if this time is not convenient for you or you would prefer your conference to be held by correspondence please let me know within fourteen days from the date of this letter the issues you raise in your cdp request are those that courts have determined are frivolous or appeals does not consider please be advised that appeals does not provide a face- to-face conference if the only items you wish to dis- cuss are those courts have determined are frivolous appeals does not consider irrelevant issues such as moral religious political constitutional conscientious or similar grounds you will be allowed a face-to-face conference on any non-frivolous issue however you will need to provide the non-frivolous issue in writing or by calling me within days from the date of this letter before a face-to-face conference will be scheduled for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed the items to be provided are proof that estimated_tax payments are paid in full for an offer_in_compromise delinquent estimated_tax payments may be included in installment_agreement payments appeals cannot approve an installment agree- ment or accept an offer-in-compromise unless all required estimated_tax payments for the current year’s income_tax_liability have been made if you wish to pursue one of these alternatives during the cdp hearing process you must arrange for the payment of any re- quired estimated_tax payments delinquent estimated_tax payments can be included in an installment_agreement however the esti- mated tax_payments must be paid in full be- fore an offer-in-compromise can be accepted our records indicate that you have not made estimated_tax payments for the following period s date you must make an estimated_tax payment of dollar_figure to your local irs office and submit a copy of your receipt or provide other verification that your estimated_tax payments are sufficient so far this tax_year this documentation must be received no later than for full consideration of your offer if it is not timely received the offer will be rejected all items noted on the attached ‘appeals document request’ relevant non-frivolous issues please send me the items listed or checked above within days from the date of this letter i cannot consider collection alternatives at your conference nor can i consider alternatives during the hearing process without the information requested above before you decide whether to petition a notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless 115_tc_576 forbes v commissioner t c memo dollar_figure penalty imposed aston v commis- sioner t c memo dollar_figure penalty im- posed the settlement officer attached to the settlement officer’s date letter a document entitled appeals document request that document stated in pertinent part please provide the following income please provide proof of gross earnings and deductions for the past three months from each employer banking please include your current bank state- ments for all personal and business accounts for the past three consecutive months investments please provide a current ac- count balance statement life_insurance please provide a statement from your life_insurance_companies indicating the type of insurance cash loan value amounts vehicles please include your current statement from your lender with the monthly payment amount and current balance of the loan for each vehicle purchased or leased real_estate please include your current statement from lender with monthly payment amount and current balance for each piece of real_estate owned this information should be received in our office within days of this letter petitioner did not make the estimated_tax payments with respect to his taxable_year as requested in the settlement officer’s date letter nor did petitioner submit to the settlement officer the information requested in that letter instead on date in response to the settlement officer’s date letter petitioner sent to the settlement officer a letter petitioner’s date letter that stated in pertinent part if any of my correspondence contained frivolous argu- ments i now withdraw them attached is my revised cdph request form dated december sic i recall and replace the previous cdph request form filed on date which the irs did not like your letter also stated that i would be allowed a face- to-face hearing on any non-frivolous issue therefore under irs sec_6320 i am asking for a face- to-face hearing for following non-frivolous grounds collection alternatives including offer in compro- mise payment schedule cnc currently not collect- able etc procedural irregularities issues as requested in the new cdph form being submitted herewith challenges to the appropriateness of the collection action spousal relief liability of frivolous penalty petitioner enclosed with petitioner’s date letter a document entitled request for a collection_due_process_hearing petitioner’s second request for a collection_due_process_hearing that document stated in pertinent part i request collection alternatives including oic and payment sched- ule petitioner’s second request for a collection_due_process_hearing also contained certain statements contentions argu- ments and or requests that the court finds to be frivolous groundless and or irrelevant on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sec_6330 notice_of_determination with respect to petitioner’s taxable years and that notice stated in pertinent part the office of appeals has determined not to grant you relief under internal_revenue_code irc sec_6320 from the filing of the notice_of_federal_tax_lien nftl covering your date date date date and date tax_liabilities you have not provided any spe- cific information or documents which would indicate that withdrawal of the nftl would facilitate the col- lection of the tax_liability and there is no indication that withdrawal of the lien would be in the govern- ment’s best interest before you decide whether to petition this notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless pierson v commissioner t c no it is our view that the positions you have taken have no merit and are groundless the notice_of_determination included an attachment that stated in pertinent part summary and determination you requested a collection_due_process cdp hearing under internal_revenue_code irc sec_6320 in reference to a notice_of_federal_tax_lien filing nftl you requested a collection_due_process cdp hearing under internal_revenue_code irc section sic in reference to a notice_of_levy seizure your request for a cdp hearing was timely since it was received within the 30-day time period as set in the statute a notice_of_intent_to_levy has not been filed the office of appeals determination is that relief is not granted from the nftl you did not qualify for withdrawal of the notice as allowed for in sec_6323 brief background you are appealing the and tax years the liabilities are due to insufficient withholdings the settlement officer sent you a letter dated date advising you of a telephonic conference for date pincite a m cst the letter asked you to submit the following days from the date of the letter estimated_tax payment in the amount of dollar_figure since an offer_in_compromise was submitted relevant non-frivolous issues and all items noted on the appeals document request you submitted correspon- dence which reiterated frivolous arguments and not the requested items this letter also advised of your option for a face to face conference on any non-frivolous issue you were to provide the settlement officer within days of the letter a statement detailing your non-frivolous issues since your response reiterated frivolous arguments the face to face conference was denied discussion and analysis sec_6320 sec_6330 taken together require the service to a verify at the hearing that the requirements of legal and administrative procedures have been met b adequately review specific issues raised by a taxpayer at a hearing and c balance the needs of the service to efficiently collect the tax with the taxpayer’s expectation that the proposed actions be no more intrusive than necessary n n n n n n n n verification of legal and administrative procedural requirements the assessment was made on the applicable due process notice periods per sec_6201 the notice_and_demand for payment letter was mailed to your last_known_address within days of the assessment as required by sec_6303 there was a balance due when the collection_due_process_notice was issued per sec_6322 and sec_6331 there remains an amount due and owing sec_6320 does in fact provide for a collection_due_process_hearing after a notice_of_federal_tax_lien has been filed your notification of this action was handled in accordance with the require- ments of the code and manual provisions relating to the filing of a federal_tax_lien you were given the opportunity to raise any rele- vant issues relating to the unpaid tax or the proposed levy action at the hearing in accordance with sec_6330 the settlement officer requested and reviewed detailed computer transcripts of each of the years in question the settlement officer was provided various documents from the administrative collection files and reviewed the provided information it appears that the service met the requirements of all applicable laws regulations and adminis- trative procedures during the assessment and col- lection phases of this investigation n the settlement officer does not recall any prohibited prior involvement with these tax peri- ods the appeals employee who was assigned to your case has had no prior involvement either in a previous appeals hearing or in compliance activ- ities with you concerning the applicable tax periods before this cdp case issues raised by the taxpayer issue in your request for a hearing you present frivolous arguments you also state that you would like consid- eration for an offer_in_compromise response since non-frivolous issues were not presented the conference was conducted by mail sec_6321 provides a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand to be valid against third parties except other governmental entities the notice of the lien must be filed in the proper place for filing per sec_6323 and f the notice_and_demand as required by sec_6321 for the balance owed was issued the 30-day notice required under sec_6331 was sent certified the rra’98 act section which requires that irs employees and managers follow a review and approval process for a lien was followed the law imposes no further requirements prior to the filing of the nftl the taxpayer_bill_of_rights ii signed into law on date gives the service either authority to withdraw a nftl under the following circumstances the filing of the notice was premature or otherwise not in accordance with the service’s administrative procedures the taxpayer entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise withdrawal of such notice will facilitate the collection of the tax_liability or with the consent of the taxpayer or the taxpayer_advocate the withdrawal of such notice would be in the best interest of the taxpayer as determined by the taxpayer_advocate and the united_states you have not provided any specific information or documents which would indicate that withdrawal of the nftl would facilitate the collection of the tax liabil- ity and there is no indication that withdrawal of the lien would be in the government’s best interest the underlying liability issue was not raised the offer_in_compromise submitted could not be consid- ered since you did not remain in compliance the requested estimated_tax payment of dollar_figure was not submitted as requested no other issues were raised balancing the need for efficient collection with taxpayer concerns that the collection be no more intrusive than necessary the office of appeals has considered the issues raised and balanced the proposed collection action with the legitimate concern that such action be no more intru- sive than necessary as required by irc sic c appeals determination is that relief is not granted from the nftl you do not qualify for withdrawal of the notice as allowed for in sec_6323 before you decide whether to petition this notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless pierson v commissioner t c no it is our view that the positions you have taken have no merit and are groundless on date the court issued an order court’s date order in which inter alia the court indi- cated the court believes that petitioner may intend to advance frivolous and or groundless contentions and or arguments in this case in the court’s date order the court reminded petitioner about sec_6673 and admonished him that in the event that he advanced frivolous and or groundless state- ments contentions and or arguments the court would impose a penalty not in excess of dollar_figure on him under that section discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion in petitioner’s response to respondent’s motion peti- tioner’s response petitioner does not dispute the existence or the respective amounts of petitioner’s unpaid liabilities for and where the validity of the underlying tax_liability is not properly placed at issue as is the case here for each of the taxable years and the court will review the determination of the commissioner of internal revenue for abuse_of_discretion see 114_tc_604 114_tc_176 in petitioner’s response petitioner makes a number of statements that we do not find to be relevant and material in resolving respondent’s motion we shall not address any of those statements in petitioner’s response petitioner also advances several arguments in support of his position that the court should deny respondent’s motion we turn first to petitioner’s argument in petitioner’s response that he is entitled to see proof that he 6for example petitioner makes the following statements in petitioner’s response petitioner is a pro_se litigant with very little education and no computer skills taxpayer is lost in the maze of rules and case law involved in a case like this district_counsel with overwhelming resources is attempting to take advantage of taxpayer with very few resources as a further example of petitioner’s irrelevant and immaterial state- ments petitioner makes the following statements in petitioner’s response taxpayer should be commended for using package plead- ings which expedite this case and foster judicial economy the taxpayer’s pleadings from a public domain website have been used in hundreds of cases in tax_court and not once has any judge found them frivolous and not grounded in law or fact as a final example petitioner makes the following statements in petitioner’s response district_counsel is a bully attempting to frighten hapless taxpayer with no resources petitioner is retired elderly and in poor health district counsel’s false accusations upset him received the notice_of_deficiency plus the notice_and_demand letter with respect to petitioner’s argument that he is entitled to see proof that he received the notice_of_deficiency the record establishes that each of petitioner’s unpaid liabili- ties for and consists of the amount of tax due that petitioner showed in his return for each such year as well as any additions to tax and interest as provided by law for each such year none of those liabilities arose from a deficiency that respondent determined in a notice_of_deficiency we reject petitioner’s argument that he is entitled to see proof that he received the notice_of_deficiency with respect to petitioner’s argument that he is entitled to see proof that he received the notice_and_demand let- ter form_4340 for each of petitioner’s taxable years and shows that respondent issued to petitioner a notice of balance due on the same date on which respondent assessed petitioner’s tax as well as any additions to tax and interest as provided by law for each such year peti- tioner does not deny that he received a notice of balance due with respect to each of those years the settlement officer relied on the respective forms in verifying as required by sec_6330 that respondent had issued to petitioner 7a notice of balance due constitutes the notice_and_demand for payment under sec_6303 119_tc_252 notices of balance due with respect to petitioner’s unpaid liabilities for and we reject petitioner’s argument that he is entitled to see proof that he received the notice_and_demand letter in asserting that he is entitled to see proof that he received the notice_and_demand letter petitioner appears to be requesting a copy of the verification upon which the settlement officer relied in verifying under sec_6330 that respondent had issued to petitioner a notice of balance due with respect to each of petitioner’s unpaid liabilities for and sec_6330 did not require the settlement officer to provide petitioner with a copy of the verification upon which the settlement officer relied see 119_tc_252 we have rejected as frivolous and or groundless a request for a copy of any such verification we turn next to petitioner’s principal argument in peti- tioner’s response namely he is entitled to a face-to-face conference with the appeals_office in support of that argu- ment petitioner contends that he made many offers of a collections alternative during the appeal process as we understand it petitioner is arguing that he is entitled to a face-to-face hearing with the appeals_office in order to discuss 8see eg copeland v commissioner tcmemo_2003_46 certain collection alternatives we reject petitioner’s argu- ment the settlement officer gave petitioner an opportunity to comply with respondent’s rules for considering a collection alternative but petitioner failed to comply with those rules specifically in the settlement officer’s date letter the settlement officer informed petitioner that she could not consider alternative collection methods such as an install- ment agreement or offer_in_compromise unless all required estimated_tax payments for the current year’s income_tax liabil- ity have been made and petitioner submitted certain finan- cial information to the settlement officer within days from the date of that letter petitioner did not make the estimated_tax payments with respect to his taxable_year as requested in the settlement officer’s date letter nor did petitioner submit to the settlement officer the financial infor- mation that she requested in that letter instead in response to the settlement officer’s date letter petitioner 9as pertinent here pt of the internal_revenue_manual irm date provides that a processable offer may be returned when the investiga- tion reveals the taxpayer does not have sufficient estimated_tax paid or income_tax withheld to cover the current_year estimated_tax due moreover pt of the irm date provides that compliance with filing paying estimated_taxes and federal tax deposits must be current from the date the installment_agreement begins sent to the settlement officer petitioner’s date letter in which he stated as he had in petitioner’s form that he was requesting collection alternatives except for petitioner’s argument that he is entitled to a face-to-face hearing with the appeals_office in order to discuss certain collection alternatives which we have rejected peti- tioner does not indicate what other matters if any he would raise at a face-to-face hearing with the appeals_office we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for a face-to-face hear- ing see 117_tc_183 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s taxable years and in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 we believe that petitioner instituted and maintained the instant case primarily for delay we also believe that if permitted to do so petitioner would advance a position in this case that is frivolous and or groundless nonetheless we shall not impose a penalty under sec_6673 on petitioner we caution him that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding in this court primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of petitioner’s statements conten- tions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion insofar as it seeks summary_judgment for respondent to reflect the foregoing an appropriate order and decision for respondent will be entered
